Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 1 of 49 Page ID
                                  #:574




                        EXHIBIT 1
                  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 2 of 49 Page ID
                                                    #:575


                             1    Richard P. Sybert, Bar No. 80731
                                  rsybert@gordonrees.com
                             2    GORDON REES SCULLY MANSUKHANI, LLP
                                  101 W. Broadway, Suite 2000
                             3    San Diego, CA 92101
                                  Tel (619) 230-7768 / Fax (619) 696-7124
                             4
                                  Reid E. Dammann, Bar No. 249031
                             5    rdammann@gordonrees.com
                                  GORDON REES SCULLY MANSUKHANI, LLP
                             6    633 West Fifth Street, 52nd Floor
                                  Los Angeles, CA 90071
                             7    Tel (213) 576-5000 / Fax 213-680-4470
                             8    Attorneys for Plaintiff
                                  LANARD TOYS LIMITED
                             9
                             10                      UNITED STATES DISTRICT COURT
                             11                     CENTRAL DISTRICT OF CALIFORNIA
101 W. Broadway Suite 2000




                             12
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Lanard Toys Limited,                   )   CASE NO. 2:19-CV-04350 RSWL-
                                                                         )   AFM
                             14                             Plaintiff,   )
                                                                         )   THIRD AMENDED COMPLAINT
                             15          vs.                             )   FOR
                             16                                          )
                                  Anker Play Products, LLC a Florida         1) FALSE DESIGNATION OF
                                  Corporation; IG Design Group Americas ))   ORIGIN [15 U.S.C. § 1125(A)];
                             17   Inc., a Georgia Corporation; Leon
                                  Summers, an Individual,                )   2) TRADEMARK
                             18                                          )   INFRINGEMENT [15 U.S.C.
                                                            Defendants.  )   § 1114];
                             19                                          )
                                                                         )   3) DESIGN PATENT
                             20                                          )   INFRINGEMENT [35 U.S.C
                                                                         )   § 271];
                             21                                          )
                                                                         )   4) CALIFORNIA UNFAIR
                             22                                          )   COMPETION; [Cal. Bus. & Prof.
                                                                         )   Code § 17200 et seq.];
                             23
                                                                         )   5) COPYRIGHT
                             24                                          )   INFRINGEMENT [17 U.S.C. § 101
                                                                         )   et seq.];
                             25                                          )
                                                                         )   JURY TRIAL DEMANDED
                             26
                             27
                             28

                                                         THIRD AMENDED COMPLAINT
                  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 3 of 49 Page ID
                                                    #:576


                             1                  COMPLAINT AND DEMAND FOR JURY TRIAL
                             2          1.     Plaintiff Lanard Toys Limited (“Lanard”) hereby alleges the following
                             3    as its Complaint against Defendant Anker Play Products, LLC (“Anker”),
                             4    Defendant IG Design Group Americas Inc (“IG Design”), Defendant Leon
                             5    Summers.
                             6                               NATURE OF THE ACTION
                             7          2.     This is an action for false designation of origin, trademark
                             8    infringement, design patent infringement, unfair competition, and copyright
                             9    infringement arising from Defendants’ unauthorized making, using, offering to
                             10   sell, and/or selling a chalk toy design that infringes Lanard’s intellectual property.
                             11   Defendants’ infringement has irreparably harmed the goodwill and reputation of
101 W. Broadway Suite 2000




                             12   Lanard and caused Lanard irreparable damage and monetary harm, for which
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Lanard requests relief in this Court.
                             14                                      THE PARTIES
                             15         3.     Plaintiff Lanard Toys Limited is a Hong Kong company with its
                             16   principal place of business at Elite Centre, 28th Floor, 22 Hung To Road, Kwun
                             17   Tong, Kowloon, Hong Kong. Lanard manufactures and sells toys throughout the
                             18   world, including to companies in the United States.
                             19         4.     Upon information and belief, Defendant Anker is a Florida limited
                             20   liability company with its principal place of business at 420 Lincoln Road, Suite
                             21   257, Miami Beach, Florida, 33139. Upon information and belief, Anker is a toy
                             22   manufacturer and distributor.
                             23         5.     Upon information and belief, Defendant Leon Summers is an
                             24   individual who does business as “Anker Play Products” and resides in Florida.
                             25   Mr. Summers is the Chief Executive Offer (“CEO”) of Anker. Mr. Summers is
                             26   engaged in the business of manufacturing and selling toy product, and personally
                             27   communicate with Chinese factories to select and procure toys distributed and sold
                             28   in the United States.
                                                                       -1-
                                                             THIRD AMENDED COMPLAINT
                  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 4 of 49 Page ID
                                                    #:577


                             1          6.     Upon information and belief, Defendant IG Design Group Americas
                             2    Inc. is a Georgia corporation with its principal office address at 5555 Glenridge
                             3    Connector, Suite 300, Atlanta, GA, 30342. Upon information and belief,
                             4    Defendant IG Design Group also has an office at 420 Lincoln Road, Suite 257,
                             5    Miami Beach, Florida, 33139.
                             6          7.     Upon information and belief, Anker is a subsidiary of IG Design or
                             7    otherwise related to IG Design.
                             8          8.     Upon information and belief, Mr. Summers, as the CEO of Anker,
                             9    exercised such dominion and control over Anker and through the exercise of such
                             10   dominion and control caused the separate identity of Anker to cease. The acts and
                             11   business of Anker were the acts and business of Mr. Summers.
101 W. Broadway Suite 2000




                             12         9.     Upon information and belief, Anker is undercapitalized and financed
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   heavily through debt.
                             14         10.    Upon information and belief, Mr. Summers does not purchase
                             15   business liability insurance that may be liable to satisfy all or part of a possible
                             16   judgment in this action.
                             17         11.    Upon information and belief, Mr. Summers commingled his personal
                             18   funds with those of Anker and treats the assets of Anker as his own.
                             19         12.    Upon information and belief, there is such a unity of interest and
                             20   ownership between Anker and Mr. Summers that the individuality and
                             21   separateness of Anker ceased.
                             22         13.    Upon information and belief, the adherence to the corporate fiction of
                             23   Anker in light of the deliberate misuses of the corporate form would promote a
                             24   fraud and injustice under the circumstances.
                             25                               JURISDICTION AND VENUE
                             26         14.    This is an action for design patent infringement arising under the
                             27   patent laws of the United States, 35 U.S.C. §§ 1, 271 and 289 et seq., the Lanham
                             28   ///
                                                                        -2-
                                                              THIRD AMENDED COMPLAINT
                  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 5 of 49 Page ID
                                                    #:578


                             1    Act, 15 U.S.C. §§ 1051 et seq., United States Copyright Act, 17 U.S.C. §§ 101 et
                             2    seq., and includes related claims for unfair competition arising under state law.
                             3          15.    This Court has original jurisdiction over this dispute pursuant to 15
                             4    U.S.C. § 1121, 28 U.S.C. § 1331, and 28 U.S.C. §§ 1338(a) and (b), as this action
                             5    arises under the Lanham Act (15 U.S.C. §§ 1051 et seq.), United States Copyright
                             6    Act (17 U.S.C. §§ 101 et seq.), and includes claims of unfair competition that are
                             7    joined with substantially related claims under the patent, and trademark laws of the
                             8    United States pursuant to 28 U.S.C. § 1338(b).
                             9          16.    This Court has supplemental jurisdiction over the state law claim of
                             10   this complaint pursuant to 28 U.S.C. § 1367(a).
                             11         17.    Venue is proper within this District under 28 U.S.C. § 1391(b) and 28
101 W. Broadway Suite 2000




                             12   U.S.C. §§ 1400(a) and (b), as a substantial part of the events giving rise to the
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   claims in this complaint occurred in this judicial district, and Defendant resides
                             14   within this judicial district, within the meaning of 28 U.S.C. § 1391(c).
                             15         18.    Defendants regularly conduct business in this district and throughout
                             16   the United States, and actively engaged in promoting, advertising, marketing,
                             17   and/or offering products within this judicial district, including the accused product
                             18   at issue in this lawsuit. Defendants have placed and continues to place infringing
                             19   products into the stream of commerce, with the knowledge or understanding that
                             20   such products are sold in the State of California, including in this District. The acts
                             21   by Defendants cause injury to Plaintiff within this District. Upon information and
                             22   belief, Defendants derives substantial revenue from the sale of infringing products
                             23   within this District, expects its actions to have consequences within this District,
                             24   and derives substantial revenue from interstate commerce. Defendants’ contacts
                             25   with this district are sufficient to confer personal jurisdiction over Defendant.
                             26   ///
                             27   ///
                             28   ///
                                                                       -3-
                                                             THIRD AMENDED COMPLAINT
                  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 6 of 49 Page ID
                                                    #:579


                             1                                 BACKGROUND FACTS
                             2        Lanard And Its Distinctive Chalk Bomb!®/Chalk Blast Balls! Product
                             3          19.    Lanard is a leading manufacturer and seller of toys throughout the
                             4    world, including sales on a private label basis to other toy retailers.
                             5          20.    In 2015, Lanard’s designers developed a unique and original chalk
                             6    toy— a hand-sized bag filled with powdered chalk styled as a hand grenade.
                             7    Children can toss it at targets or others to leave marks of colored, washable chalk.
                             8    The products come in a variety of fabric colors with corresponding internal chalk
                             9    colors and feature either a yellow or red cord “fuse.”
                             10         21.    Lanard called its toy both “Chalk Bomb” and “Chalk Blast Balls!
                             11   (referred to herein as CHALK BOMB!®/CHALK BLAST BALLS!® or
101 W. Broadway Suite 2000




                             12   collectively, the “Chalk Bomb product”), and has sold it packaged as a single toy
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   or in multi-packs of three and ten. As detailed below, Lanard sought and received
                             14   various forms of intellectual property protection for the Chalk Bomb product. A
                             15   photograph of the toy in point-of-sale packaging is shown below:
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26
                             27         22.    Lanard published its work by November 7, 2015. It submitted two
                             28   copyright applications for the packaging to the United States Copyright Office on

                                                                       -4-
                                                             THIRD AMENDED COMPLAINT
                  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 7 of 49 Page ID
                                                    #:580


                             1    December 29, 2015. The Copyright Office registered Lanard’s copyrights
                             2    effective as of the same date and assigned Registration Nos. VA 2-022-296 and 1-
                             3    999-283. True and accurate copies of the applications and resulting registrations,
                             4    are attached hereto as Exhibit A and Exhibit B. Since that time, Lanard has
                             5    remained the sole owner of these copyrights.
                             6          23.    Lanard also applied for two federal trademark registrations for the
                             7    mark CHALK BOMB!® and CHALK BLAST BALLS!®, both for “toys
                             8    comprised of chalk powder, namely, tossing toys and drawing toys” in
                             9    International Class 028. The marks registered as U.S. Registration Nos. 5,046,808
                             10   and 5,386,759. A true and accurate copy of the registration certificates are
                             11   attached hereto as Exhibit C.
101 W. Broadway Suite 2000




                             12         24.    Lanard also applied for and received several design patents for its
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   original design, and is the owner by way of assignment, on its ornamental design
                             14   of the “Chalk Bomb” product from the United States Patent and Trademark Office.
                             15   Specifically, on December 5, 2017, Lanard received a registration for Design
                             16   Patent No. D804, 596 for the Chalk Bomb (“’596 Patent”). A true and accurate
                             17   copy of the issued ‘596 Patent is attached hereto as Exhibit D. On April 10, 2018,
                             18   Lanard also received a registration for Design Patent No. D815, 220 (“’220
                             19   Patent”). A true and accurate copy of the issued ‘220 Patent is attached hereto as
                             20   Exhibit E. The ‘220 Patent claimed priority to, and is a divisional application of,
                             21   the ‘596 Patent (hereinafter, unless referred to individually, “Asserted Patents”).
                             22         25.    By virtue of significant sales, quality and uniqueness of design, and
                             23   the substantial time, effort, and money expended over the years by Lanard in
                             24   creating, promoting, and popularizing this product, Lanard has developed a
                             25   valuable reputation and goodwill in connection with its CHALK
                             26   BOMB!®/CHALK BLAST BALLS!® and the trade dress associated therewith.
                             27   Lanard enjoys substantial demand for this product, and Lanard’s trade dress
                             28   embodied in the CHALK BOMB!®/CHALK BLAST BALLS!® has become well
                                                                       -5-
                                                             THIRD AMENDED COMPLAINT
                  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 8 of 49 Page ID
                                                    #:581


                             1    known to consumers and the trade by widespread, continuous, and exclusive use
                             2    thereof. The purchasing public and customers of Lanard associate the CHALK
                             3    BOMB!®/CHALK BLAST BALLS!® trade dress exclusively with Lanard. Such
                             4    trade dress is protectable and has acquired secondary meaning.
                             5          26.    As a result of the foregoing, the relevant public has come to recognize
                             6    an association between the CHALK BOMB!®/CHALK BLAST BALLS!® design
                             7    and Lanard, and has come to understand chalk toys having the design elements
                             8    used by Lanard are made exclusively by Lanard or otherwise are associated with
                             9    Lanard.
                             10                            Defendants’ Wrongful Conduct
                             11         27.    Anker and IG Design are now and have been separately offering for
101 W. Broadway Suite 2000




                             12   sale in this district, and elsewhere in the United States, an unauthorized and
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   infringing product, entitled the “Chalk Blast” (alternatively “Accused Chalk
                             14   Product”).
                             15         28.    A picture of the “Chalk Blast” product offered by Anker and IG
                             16   Design is reproduced below on the right next to Lanard’s CHALK BOMB!®
                             17   /CHALK BLAST BALLS!® product on the left:
                             18   ///
                             19   ///
                             20   ///
                             21   ///
                             22   ///
                             23   ///
                             24   ///
                             25   ///
                             26   ///
                             27   ///
                             28   ///
                                                                       -6-
                                                             THIRD AMENDED COMPLAINT
                  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 9 of 49 Page ID
                                                    #:582


                             1
                             2                LANARD PRODUCT                    ANKER (“ACCUSED”) PRODUCT
                             3
                                              CHALK BOMB®!                                CHALK BLAST
                             4
                             5
                             6
                             7
                             8
                             9
                             10
                             11
101 W. Broadway Suite 2000




                             12
    San Diego, CA 92101
    Gordon & Rees LLP




                             13
                             14
                                    CHALK BLAST BALLS!®
                             15
                             16
                             17
                             18
                             19
                             20
                             21
                             22
                             23
                             24
                             25
                             26         29.    Upon information and belief, the Accused Chalk Product comes in a
                             27   variety of fabric colors with corresponding internal chalk colors is identical or
                             28   substantially similar to Lanard’s CHALK BOMB! ®/CHALK BLAST BALLS!®
                                                                       -7-
                                                             THIRD AMENDED COMPLAINT
                Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 10 of 49 Page ID
                                                  #:583


                             1    Product.
                             2          30.    Upon information and belief, the Accused Chalk Product, and its
                             3    packaging and trademark, “Chalk Blast,” are remarkably or confusingly similar to
                             4    Lanard’s CHALK BOMB!®/CHALK BLAST BALLS!®, and copy the original
                             5    protectable expression in Lanard’s design.
                             6          31.    Upon information and belief, Anker’s “Chalk Blast” product infringes
                             7    on Lanard’s Asserted Patents and its protected design. The Accused Chalk Product
                             8    and the Asserted Patents are provided below in a side-by-side comparison, and
                             9    reveal that Defendant’s “Chalk Blast” product is identical or substantially similar
                             10   to the Asserted Patents:
                             11
                                    ACCUSED CHALK PRODUCT                                  D804,596
101 W. Broadway Suite 2000




                             12       ANKER CHALK BLAST
    San Diego, CA 92101
    Gordon & Rees LLP




                             13
                             14
                             15
                             16
                             17
                             18
                             19
                             20                                                            D815,220
                             21
                             22
                             23
                             24
                             25
                             26
                             27
                             28
                                                                       -8-
                                                             THIRD AMENDED COMPLAINT
                Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 11 of 49 Page ID
                                                  #:584


                             1          32.    Defendants are thus marketing, advertising, and selling identical or
                             2    similar products embodying original protected expression, trademark confusingly
                             3    similar to Lanard’s CHALK BOMB!®/CHALK BLAST BALLS!® and infringing
                             4    the Asserted Patents of Lanard.
                             5          33.    Because of Lanard’s registered trademarks, the relevant public has
                             6    and continues to be deceived and/or confused into believing that Defendants’
                             7    unauthorized “Chalk Blast” originated from Lanard, or is somehow authorized,
                             8    sponsored by, or in some way associated with Lanard.
                             9          34.    Defendants’ unauthorized reproduction of Lanard’s trademarks and
                             10   product has created a likelihood of confusion among the relevant public due to the
                             11   relevant public’s association between the look of Lanard’s work and Lanard.
101 W. Broadway Suite 2000




                             12         35.    Defendants’ unauthorized infringement has been willful, and
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   Defendants’ intentionally interfered with Lanard’s business relations by offering to
                             14   sell the Accused Chalk Product, thereby wrongfully diverting sales from Lanard.
                             15         36.    Defendants’ unauthorized use and infringement, promotion, and sale
                             16   of the Accused Chalk Product has caused Lanard irreparable financial harm.
                             17         37.    Upon information and belief, the acts of Defendants were committed
                             18   willfully, knowingly, maliciously, and in conscious disregard of Lanard’s rights.
                             19         38.    The aforesaid infringement by Defendants has caused, and unless
                             20   restrained by this Court will continue to cause, immediate and irreparable injury to
                             21   Lanard’s property and business. Lanard has no adequate remedy at law.
                             22         39.    Upon information and belief, by the acts alleged above, Defendants
                             23   have made substantial profits to which they are not entitled and have caused
                             24   Lanard to lose sales and/or other opportunities for monetary relief.
                             25         40.    Upon information and belief, Mr. Summers had personal knowledge
                             26   of Lanard’s CHALK BOMB!®/CHALK BLAST BALLS!® before he made the
                             27   decision of designing, manufacturing, importing, and selling the Accused Products.
                             28         41.    Upon information and belief, Mr. Summers made the decision to
                                                                      -9-
                                                            THIRD AMENDED COMPLAINT
                Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 12 of 49 Page ID
                                                  #:585


                             1    design, manufacture, import, and distribute the Accused Product.
                             2          42.    Upon information and belief, Defendant Anker and IG Design do not
                             3    have any internal policies or procedures with respect to investigating intellectual
                             4    property rights of the toy products it sells before selling or offering to sell said
                             5    products.
                             6          43.    Upon information and belief, Defendants did not perform any
                             7    investigation, inquiry, or diligence regarding the intellectual property rights related
                             8    to the Accused Product in the United States before selling the Accused Product in
                             9    the United States.
                             10                              FIRST CLAIM FOR RELIEF
                             11                False Designation of Origin Under 15 U.S.C. § 1125(a)
101 W. Broadway Suite 2000




                             12                                 (Against All Defendants)
    San Diego, CA 92101
    Gordon & Rees LLP




                             13         44.    Plaintiff realleges and incorporates herein by this reference each of the
                             14   allegations contained in Paragraphs 1 through 43 as if fully set forth herein.
                             15         45.    United States Trademark Registration No. 5,046,808 for the mark
                             16   “CHALK BOMB!” was duly and legally issued by the United States Patent and
                             17   Trademark Office on September 20, 2016and in addition, United States
                             18   Registration No. 5,386,759 for CHALK BLAST BALLS!, duly and legally issued
                             19   by the United States Patent and Trademark Office on January 23, 2018.
                             20         46.    Defendants’ use of the “Chalk Blast” mark in interstate commerce,
                             21   without Lanard’s consent, is a false designation of origin causing a likelihood of
                             22   confusion, mistake, and deception as to source, sponsorship, affiliation, and/or
                             23   connection in the minds of the public. Defendants’ conduct has infringed Lanard’s
                             24   trademark rights in violation of Section 43(a) of the Lanham Act, 15 U.S.C.
                             25   § 1125(a)(1).
                             26         47.    By reason of the foregoing, Lanard has been injured in an amount not
                             27   yet fully determined. Further, Defendants have been unjustly enriched by virtue of
                             28   their deception of consumers and misappropriation of Lanard’s goodwill.
                                                                        - 10 -
                                                              THIRD AMENDED COMPLAINT
                Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 13 of 49 Page ID
                                                  #:586


                             1          48.    As a result of Defendants’ acts of infringement, Lanard has suffered
                             2    and will continue to suffer irreparable harm for which Lanard has no adequate
                             3    remedy at law, including damage to Lanard’s goodwill. Unless Defendants’ acts
                             4    of infringement are enjoined by this Court, Lanard will continue to suffer
                             5    irreparable harm.
                             6          49.    Defendants’ actions are known, intentional, wanton, and willful. The
                             7    principles of equity warrant an award to Lanard of treble damages and profits,
                             8    attorney’s fees, and the costs of this action pursuant to 15 U.S.C. § 1117.
                             9                            SECOND CLAIM FOR RELIEF
                             10                       Trademark Infringement (15 U.S.C. § 1114)
                             11                                (Against All Defendants)
101 W. Broadway Suite 2000




                             12         50.    Plaintiff realleges and incorporates herein by this reference each of the
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   allegations contained in Paragraphs 1 through 49 as if fully set forth herein.
                             14         51.    United States Trademark Registration No. 5,046,808 for the mark
                             15   “CHALK BOMB!” was duly and legally issued by the United States Patent and
                             16   Trademark Office on September 20, 2016 and in addition, United States
                             17   Registration No. 5,386,759 for CHALK BLAST BALLS!, duly and legally issued
                             18   by the United States Patent and Trademark Office on January 23, 2018.
                             19         52.    This claim is for trademark infringement under the laws of the United
                             20   States, Section 32 of the Lanham Act, 15 U.S.C. § 1114(1)(a).
                             21         53.    Defendants used the “Chalk Blast” mark to promote and sell Anker’s
                             22   Accused Chalk Product in violation of Lanard’s rights in its registered trademarks.
                             23         54.    Defendants’ use of the “Chalk Blast” mark is likely to cause
                             24   confusion, mistake, and to deceive consumers.
                             25         55.    Defendants’ actions constitute a blatant attempt to confuse the
                             26   consuming public and to trade off Lanard’s goodwill.
                             27         56.    Defendants acted knowingly and willfully, with full knowledge of the
                             28   likelihood of confusion and with the intent to deceive consumers in order to trade
                                                                       - 11 -
                                                             THIRD AMENDED COMPLAINT
                Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 14 of 49 Page ID
                                                  #:587


                             1    off the efforts and earned goodwill and reputation of Lanard.
                             2          57.    By reason of the foregoing acts of trademark infringement, Lanard has
                             3    been injured in an amount not yet ascertained. Further, Defendants have been
                             4    unjustly enriched by virtue of their deception of consumers and misappropriation
                             5    of Lanard’s goodwill.
                             6          58.    In addition, as a result of Defendants’ acts of infringement, Lanard
                             7    suffered and will continue to suffer irreparable harm for which Lanard has no
                             8    adequate remedy at law, including damage to Lanard’s goodwill. Unless
                             9    Defendants’ acts of infringement are enjoined by this Court, Lanard will continue
                             10   to suffer irreparable harm.
                             11         59.    Defendants’ actions have known, intentional, wanton, and willful.
101 W. Broadway Suite 2000




                             12   The principles of equity warrant an award to Lanard of treble damages and profits,
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   attorney’s fees, and the costs of this action pursuant to 15 U.S.C. § 1117.
                             14                             THIRD CLAIM FOR RELIEF
                             15                         Patent Infringement (35 U.S.C. § 271)
                             16                                  (Against All Defendants)
                             17         60.    Plaintiff incorporates and realleges Paragraphs 1 through 59 of this
                             18   Complaint.
                             19         61.    Upon information and belief, Defendants have infringed and continue
                             20   to infringe U.S. Design Patents D804,596 and D815,220 by using, selling and/or
                             21   offering to sell in the United States, and/or importing into the United States its
                             22   “Chalk Blast” product, which embodies the design covered by U.S. Design Patents
                             23   D804,596 and D815,220.
                             24                            FOURTH CLAIM FOR RELIEF
                             25       California Unfair Competition (Cal. Bus. & Prof. Code § 17200 et seq.)
                             26                                  (Against All Defendants)
                             27         62.    Plaintiff realleges and incorporates herein by this reference each of the
                             28   allegations contained in Paragraphs 1 through 61 as if fully set forth herein.
                                                                          - 12 -
                                                                THIRD AMENDED COMPLAINT
                Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 15 of 49 Page ID
                                                  #:588


                             1          63.    The aforementioned acts by Defendants in causing confusion among
                             2    the relevant public and causing a false association or sponsorship between Anker’s
                             3    goods and Lanard, in California and elsewhere constitute unlawful, unfair, and
                             4    fraudulent business practices prohibited by Business & Professions Code Section
                             5    17200 et seq.
                             6          64.    The acts by Defendants were committed willfully, knowingly,
                             7    maliciously, and in conscious disregard of Lanard’s rights.
                             8          65.    As a result of Defendants’ unfair competition, Lanard has suffered
                             9    damage to its goodwill and reputation and has lost sales of its products.
                             10         66.    Defendants have made substantial profits based on their unauthorized
                             11   sales of their infringing “Chalk Blast” product.
101 W. Broadway Suite 2000




                             12         67.    Upon information and belief, the aforesaid conduct by Defendants
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   have caused, and unless restrained by this Court will continue to cause, immediate,
                             14   great, and irreparable harm to Lanard’s property and business. Lanard has no
                             15   adequate remedy at law.
                             16                             FIFTH CLAIM FOR RELIEF
                             17                     Copyright Infringement (17 U.S.C. § 101 et seq.)
                             18                                 (Against All Defendants)
                             19         68.    Plaintiff realleges and incorporates herein by this reference each of the
                             20   allegations contained in Paragraphs 1 through 67 as if fully set forth herein.
                             21         69.    Lanard has established copyrights in the design of its CHALK
                             22   BOMB!®/CHALK BLAST BALLS!® packaging and its design constitutes
                             23   copyrightable subject matter under the copyright laws of the United States. Lanard
                             24   is the owner of U.S. Copyright Registration Nos. VA 2-022-296 and VA 1-999-
                             25   283 directed to its CHALK BOMB!®/CHALK BLAST BALLS!® packaging
                             26   design. Lanard is the owner of all right, title, and interest in and to the copyrights
                             27   in this design.
                             28         70.    Defendants’ copying and use of Lanard’s CHALK BOMB!® toy
                                                                       - 13 -
                                                             THIRD AMENDED COMPLAINT
                Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 16 of 49 Page ID
                                                  #:589


                             1    packaging is a violation of Lanard’s exclusive rights to the original work of
                             2    authorship in the packaging, including but not limited to the exclusive right to
                             3    make reproductions and distribute copies to the public. The infringing copies
                             4    include the “Chalk Blast” product packaging.
                             5          71.    Upon information and belief, the acts of Defendants were committed
                             6    willfully, knowingly, maliciously, and in conscious disregard of Lanard’s rights.
                             7          72.    The aforesaid infringement by Defendants has caused, and unless
                             8    restrained by this Court will continue to cause, immediate and irreparable injury to
                             9    Lanard’s property and business. Lanard has no adequate remedy at law.
                             10                                  PRAYER FOR RELIEF
                             11         WHEREFORE, Plaintiff Lanard demands judgment as follows:
101 W. Broadway Suite 2000




                             12         A.     A declaration that Defendants willfully infringed Lanard’s registered
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   trademarks and that defendant’s use in commerce of the mark Chalk Blast causes
                             14   damage to Plaintiff;
                             15         B.     A declaration that Defendants willfully infringed each of the Asserted
                             16   Patents and Lanard’s copyrighted works;
                             17         C.     A preliminary and permanent injunction enjoining Anker and IG
                             18   Design, their officers, agents, servants, employees, attorneys, and those in active
                             19   concert or participation with them who receive actual notice of the order by
                             20   personal service or otherwise, from: further acts of infringement of the Asserted
                             21   Patents and copyrights; utilizing or imitating Lanard’s trademarks, including but
                             22   not limited to manufacturing, distributing, advertising, selling, or offering for sale,
                             23   any products which use any trademark which is confusingly similar to the Lanard
                             24   CHALK BOMB!®/CHALK BLAST BALLS!®; injuring the commercial
                             25   reputation, renown, and goodwill of Lanard; and unfairly competing with Lanard
                             26   in any manner whatsoever and ordering Defendants to cancel all orders for the
                             27   Accused Chalk Product embodying Lanard’s design patents and trademarks
                             28   confusingly similar to Lanard’s CHALK BOMB!®/CHALK BLAST BALLS!®
                                                                       - 14 -
                                                             THIRD AMENDED COMPLAINT
                Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 17 of 49 Page ID
                                                  #:590


                             1    and protected ornamental designs; and to cancel all orders for the Accused
                             2    Products, ordering Anker to deliver up for destruction all Accused Products, labels,
                             3    signs, prints, catalogs, sell sheets, purchase orders, invoices, packages, wrappers,
                             4    receptacles, articles, advertisements, and/or promotional materials in their
                             5    possession referring or relating to the Accused Products, or other products
                             6    incorporating Lanard’s protected copyrights, ornamental designs or trademarks
                             7    confusingly similar to Lanard’s registered copyrights, trademark and all plates,
                             8    models, matrices, tooling, computer programs, and other means of making the
                             9    same, and ordering Defendants to recall any and all Accused Products and
                             10   infringing goods, or other products incorporating Lanard’s registered copyrights,
                             11   protected designs and trademarks that are infringing, identical, substantially similar
101 W. Broadway Suite 2000




                             12   or confusingly similar to Lanard’s registered copyrights, design patents, and
    San Diego, CA 92101
    Gordon & Rees LLP




                             13   trademarks;
                             14         D.      An award to Lanard of its actual damages and for all profits realized
                             15   by Defendants in connection with its infringing activities;
                             16         E.      An award to Lanard of treble, exemplary, and/or punitive damages;
                             17         F.      An award to Lanard of its reasonable attorney fees pursuant to 17
                             18   U.S.C. § 505 and/or 15 U.S.C. § 1117(a), filing fees, and the costs of this action;
                             19         G.      A judgment declaring this case to be exceptional and awarding
                             20   Plaintiff their reasonable attorney’s fees pursuant to 35 U.S.C. § 285;
                             21         H.      A judgment awarding Plaintiff all damages adequate to compensate
                             22   for Defendants’ infringement of the Asserted Patents, and particularly Defendants’
                             23   total profits pursuant to 35 U.S.C. § 289.
                             24         I.      A judgment awarding Plaintiff all damages, costs, and interest,
                             25   including treble damages, based on any infringement found to be willful, pursuant
                             26   to 35 U.S.C. § 284, together with prejudgment interest.
                             27         J.      An accounting of Defendants’ profits.
                             28         K.      Prejudgment and post judgment interest on the above monetary
                                                                       - 15 -
                                                             THIRD AMENDED COMPLAINT
                  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 18 of 49 Page ID
                                                    #:591


                               1    awards; and
                               2           L.     Such other and further relief as this Court deems equitable and just.
                               3
                               4                                      JURY DEMAND
                               5           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by a jury
                               6    on all issues so triable.
                               7    Dated: July 22, 2020                        Respectfully Submitted,
                               8                                                GORDON REES SCULLY
                                                                                MANSUKHANI, LLP
                               9
                               10                                               by    /s/ Reid E.Dammann
                                                                                      Richard P. Sybert
                               11                                                     Reid E. Dammann
                                                                                      Attorneys for Plaintiff
  101 W. Broadway Suite 2000




                               12                                                     LANARD TOYS LIMITED
      San Diego, CA 92101
      Gordon & Rees LLP




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
1189480/51388624v.1


                                                                          - 16 -
                                                                THIRD AMENDED COMPLAINT
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 19 of 49 Page ID
                                  #:592
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 20 of 49 Page ID
                                  #:593
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 21 of 49 Page ID
                                  #:594
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 22 of 49 Page ID
                                  #:595
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 23 of 49 Page ID
                                  #:596
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 24 of 49 Page ID
                                  #:597
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 25 of 49 Page ID
                                  #:598
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 26 of 49 Page ID
                                  #:599
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 27 of 49 Page ID
                                  #:600
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 28 of 49 Page ID
                                  #:601
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 29 of 49 Page ID
                                  #:602
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 30 of 49 Page ID
                                  #:603
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 31 of 49 Page ID
                                  #:604
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 32 of 49 Page ID
                                  #:605
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 33 of 49 Page ID
                                  #:606
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 34 of 49 Page ID
                                  #:607
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 35 of 49 Page ID
                                  #:608
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 36 of 49 Page ID
                                  #:609
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 37 of 49 Page ID
                                  #:610
  Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 38 of 49 Page ID
                                    #:611




Reg. No. 5,046,808         Lanard Toys Limited (HONG KONG LIMITED LIABILITY COMPANY)
                           28/F Elite Centre,22 Hung To Rd, Kowloon
Registered Sep. 20, 2016   Hong Kong HONG KONG

                           CLASS 28: Toys comprised of chalk powder, namely, tossing toys and drawing toys
Int. Cl.: 28
                           FIRST USE 11-7-2015; IN COMMERCE 11-7-2015
Trademark
                           THE MARK CONSISTS OF STANDARD CHARACTERS WITHOUT CLAIM TO ANY
Principal Register         PARTICULAR FONT STYLE, SIZE OR COLOR

                           No claim is made to the exclusive right to use the following apart from the mark as shown:
                           "CHALK"

                           SER. NO. 86-741,336, FILED 08-29-2015
                           MILDRED ELIZABE BLACK, EXAMINING ATTORNEY
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 39 of 49 Page ID
                                  #:612


       REQUIREMENTS TO MAINTAIN YOUR FEDERAL TRADEMARK REGISTRATION
    WARNING: YOUR REGISTRATION WILL BE CANCELLED IF YOU DO NOT FILE THE
           DOCUMENTS BELOW DURING THE SPECIFIED TIME PERIODS.

  Requirements in the First Ten Years*
  What and When to File:

       First Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) between the 5th and 6th
       years after the registration date. See 15 U.S.C. §§1058, 1141k. If the declaration is accepted, the
       registration will continue in force for the remainder of the ten-year period, calculated from the registration
       date, unless cancelled by an order of the Commissioner for Trademarks or a federal court.

       Second Filing Deadline: You must file a Declaration of Use (or Excusable Nonuse) and an Application
       for Renewal between the 9th and 10th years after the registration date.* See 15 U.S.C. §1059.


  Requirements in Successive Ten-Year Periods*
  What and When to File:

       You must file a Declaration of Use (or Excusable Nonuse) and an Application for Renewal
       between every 9th and 10th-year period, calculated from the registration date.*


  Grace Period Filings*

  The above documents will be accepted as timely if filed within six months after the deadlines listed above with
  the payment of an additional fee.

  *ATTENTION MADRID PROTOCOL REGISTRANTS: The holder of an international registration with an
  extension of protection to the United States under the Madrid Protocol must timely file the Declarations of Use
  (or Excusable Nonuse) referenced above directly with the United States Patent and Trademark Office (USPTO).
  The time periods for filing are based on the U.S. registration date (not the international registration date). The
  deadlines and grace periods for the Declarations of Use (or Excusable Nonuse) are identical to those for
  nationally issued registrations. See 15 U.S.C. §§1058, 1141k. However, owners of international registrations
  do not file renewal applications at the USPTO. Instead, the holder must file a renewal of the underlying
  international registration at the International Bureau of the World Intellectual Property Organization, under
  Article 7 of the Madrid Protocol, before the expiration of each ten-year term of protection, calculated from the
  date of the international registration. See 15 U.S.C. §1141j. For more information and renewal forms for the
  international registration, see http://www.wipo.int/madrid/en/.

  NOTE: Fees and requirements for maintaining registrations are subject to change. Please check the
  USPTO website for further information. With the exception of renewal applications for registered
  extensions of protection, you can file the registration maintenance documents referenced above online at h
  ttp://www.uspto.gov.

  NOTE: A courtesy e-mail reminder of USPTO maintenance filing deadlines will be sent to trademark
  owners/holders who authorize e-mail communication and maintain a current e-mail address with the
  USPTO. To ensure that e-mail is authorized and your address is current, please use the Trademark
  Electronic Application System (TEAS) Correspondence Address and Change of Owner Address Forms
  available at http://www.uspto.gov.




                                            Page: 2 of 2 / RN # 5046808
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 40 of 49 Page ID
                                  #:613
                                  #:614
                                                                            (NOTANTO DOMINATION
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 41 of 49 Page ID
                                                                                                             USOOD804596S

  (12 ) Nichols
        United States Design Patent (10) Patent No.:                                                                            US D804,596 S
                                                                                            (45) Date of Patent: * * Dec . 5 , 2017
  (54 ) TOY THROWING BALL                                                                     CPC ........ A63B 67A63B
                                                                                                                  /002 ; 65A63B   67/08 ; A63B 67 /18 ;
                                                                                                                             /00 ; A63B 65 /06 ; A63B
  (71) Applicant: Lanard Toys Limited ,Kowloon (HK )                                                       2069/ 0044; A63B 69 /004 ; A63B 69/0079;
                                                                                                                  A63B 69/ 20 ; A63B 69 /201; A63B
  (72 ) Inventor : Blake Christopher Nichols , Tarzana ,                                                                                    69/203 ;
                    CA (US)                                                                                      (Continued )
  ( 73 ) Assignee : Lanard Toys Limited , Kowloon (HK )                              (56 )                    References Cited
  (* * ) Term :      15 Years                                                                          U .S . PATENT DOCUMENTS
  (21) Appl . No.: 29 /554,437                                                                179 ,236 A       6 / 1876 Walsh
                                                                                              656 ,398 A * 8/ 1900 Fairfax ................ B65D 33 / 165
  ( 22 ) Filed : Feb . 11 , 2016                                                                                                                  383/ 71
  (51) LOC (10) Cl.                                                  21 -01
                                                           .. .. .. . . 21 -01                                   ( Continued )
  (52) U . S . CI.
         USPC                               D21 /714 ; D21 /707                                    FOREIGN PATENT DOCUMENTS
  ( 58 ) Field of Classification Search                                              GB                2468482 A       9/2010
         USPC ...... D21/300 , 301, 385, 386 , 392 , 398 , 405 ,
                     D21/406 , 439, 440 , 465, 466 , 483 , 567,                      Primary Examiner — Catherine A Tuttle
                      D21/570, 572 , 623 , 630 , 658 , 659, 662,                     (74 ) Attorney, Agent, or Firm — Gordon Rees Scully
                      D21 /680, 684, 698 , 707 –714 , 719 , 753 ,                    Mansukhani, LLP
                      D21 / 785 , 787 , 791, 798 , 800 , 811 , 812 ;
                       D9/702 – 707, 720 , 600 - 681 , 501, 517 ,                    (57 )                       CLAIM
                         D9/519 , 435 , 444 ; D3/ 18 , 20 , 22 , 27 ,
                       D3/ 201, 226 , 229 , 232 – 234 , 238 , 244 ,                  The ornamental design for a toy throwing ball, as shown and
                   D3 /257 , 258 , 269, 270 , 271 . 1 , 271. 9 , 299 ,               described .
                                D3/300 , 303 ; D30 / 160 ; D99 /34 ;
                        D32 /29 .1, 36 , 37 , 40 ; D28 /5 , 6 , 8 , 63 ,                                    DESCRIPTION
                            D28 /73 , 75 , 76 , 77 ; D27 / 172 , 185 ;
                           D26 /6 , 7 ; D23 /366 - 368 ; D8 / 1, 499 ,               FIG . 1 is a perspective view of a toy throwing ball showing
                       D8/322 , 374 , 375 , 400 , 402 ; D22/112 ,                    my new design ;
                      D22 / 115 , 119 , 120 , 122 ; D24 / 207 , 208 ,                FIG . 2 is a front elevational view thereof;
                             D24 /199 ; D7/624. 2 , 624.3 , 901;                     FIG . 3 is a rear elevational view thereof;
                       D11/ 121, 125, 130 , 130 . 1 , 131 . 1, 143 ,                 FIG . 4 is a left side elevational view thereof;
                            D11/ 144 , 148 , 149 , 153 , 157 , 164;                  FIG . 5 is a right side elevational view thereof;
                      D1/ 102 , 105 ; D6 /610 ; 446 / 4 , 5 , 73 – 76 ,
                      446 /267, 398 , 400 , 401, 473 , 486 , 487,                    FIG . 6 is a top plan view thereof; and,
                    446 / 488, 490 ; 383 /30 , 42 , 60 , 60 .1 , 61.4 ,              FIG . 7 is a bottom plan view thereof.
                            383 /71 – 77 , 90 , 120 , 901, 902, 907 ;                The broken lines represent the portions of the toy throwing
                       150 / 150, 154, 155, 158, 160, 900, 901;                      ball that form no part of the claimed design .
                     229 /87. 02 , 87 .03 , 87 .08, 87 .14 , 87 . 2 , 89 ,           The stippling in the drawings represents shading and not a
                                       229/ 91, 904 . 1 ; 428 / 11 , 12 ;            surface pattern .
                         119 / 707 – 711 ; 473/ 569 - 571, 575 – 577 ,
                       473 /578, 579, 582, 583, 587, 593 –615                                           1 Claim , 2 Drawing Sheets


                                                                                 1




                                                                                     . ..         *
                                                                                                  .
                                                                                                  -

                                                                                                   .
                                                       .




                                                       .




                                                       '
                                                                      .


                                                                     '
                                                                     .




                                                                                      ve
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 42 of 49 Page ID
                                  #:615

                                                                 US D804  ,596 S
                                                                     Page 2

  (58 ) Field of Classification Search                                              2 ,818 ,900 A *          1/ 1958 Forman ............. .. DO6F 95 /006
           CPC . ...... A63B 69 /205 ; A63B 69/24 ; A63B 69 /34 ;                                                                                          383 / 102
                             A63B 69/ 3688 ; A63B 43/ 00 ; A63B                     3,304J4 ,,650
                                                                                              000 AA ** 2 //1967
                                                                                                            1967 Glass
                                                                                                                 Glass ..... ...... .. ......... ...   A63H 5 /04
                          43 /002 ; A63B 43/ 007 ; A63B 2043 /001;                                                                                         446 /405
                         A63F 9 /02 , A63F 9 /0247 ; A63F 9 /0278 ;                 3,353,662 A * 11/ 1967 Pickin .................. B65D 33/ 30
                        A63F 9 /0282; A63H 33 / 18 ; A63H 33 /30 ;                                                                                         206 /390
                                                                                    3 , 874 ,034    A * 4/ 1975      Clayton ............. B65D 63/ 1027
                        A63H 37 / 00 ; A63H 5 /04 ; A01G 13 /0237 ;                                                                                         24 /30. 5 P
                         B65D 63 / 10 ; B65D 33/06 ; B65D 33 / 16 ;                 D296 ,870       S   7 /1988     Myers
                            B65D 33 / 1616 ; B65D 33 / 1633 ; B650                  D301, 595       S   6 /1989     Murray
                              33 / 1658 ; B65D 33 /18 ; B65D 33 / 20 ;              4 ,932 ,329     A * 6 / 1990     Logie                              F24B 12 / 50
                                B65D 33 / 165 ; B65D 85 /34 ; B65D                                                                                            102 /482
                                                                                    D315 , 368      S *     3 /1991 Wakui                 . . . . . . . . . D21/710
                             85 /345 ; B65D 85 /52, B65D 85/60                      5 ,222 ,802     A   6 / 1993 Beck
           See application file for complete search history .                       5 ,535, 543     A    7 / 1996 Alexander
                                                                                    5 ,630, 763     A * 5 /1997 Li- Tsan ....                             40 /327
  (56 )                      References Cited                                       5 ,890, 343     A * 4 / 1999 Weder ....                     ...... A01G 5 /04
                                                                                                                                                             53 /399
                    U . S . PATENT DOCUMENTS                                        6 , 196 , 543   B1      3 / 2001    Cornett
                                                                                    D441, 278       S       5 / 2001    Remar
           663 ,634 A * 12/ 1900 Mitzel ................ F16K 15 /202               D448 ,927       S      10 /2001     Vazquez
                                                                  264 / 154         D473,374        S       4 / 2003    Vazquez
          1 ,087,955 A * 2 / 1914 Knothe ................. B65D 85 / 18             D482 , 197      S      11/2003      Vazquez
                                                              206 /278              D515, 937 S             2/ 2006 Bowling
          1,096,537 A * 5/1914 Humphreys . ......... B65D 33 /20                    7 ,234 ,703 B1 *        6 /2007 Kusz . ..                       A63B 67/007
                                                                                                                                                           273 /440
                                                                    2 /251
          1, 164 ,450 A * 12/ 1915 Bates       ............   B65D 63/ 12           D547 ,059       S    7 / 2007 Keller
                                                                   24 /27           D580 , 205      S   11/ 2008 Callahan
          1,535,732 A * 4/ 1925 Malm ................. B65D 383
                                                             33 /165                D600 , 864      S * 9 / 2009 Lapin                              . ... . D30 / 160
                                                                     /71            D620 , 253      S    7 /2010 Baker
          1,811 ,414 A * 6 /1931 Gammeter .......... A63B206 39/315/025. 9          D656 ,281       S    3 /2012 Morton
                                                                                    D678,815        S * 3/ 2013 Hernandez                              .. . D11/ 121
          1,898,817 A * 2 /1933 Dole                         A63H 5 /00             8 ,697, 164     B2      4 /2014     Foley et al.
                                                               473 /571             D712 ,485       S *     9 /2014     Fernandez ................... D21/385
          1,964 ,887 A * 7 /1934 Lovett, Jr. .............. B65D 85 /52         2007/0031071        Al *    2 /2007     Perrette . ................ A45C 3/001
                                                                  206 / 423                                                                             383/ 42
          1,991, 827 A * 2/ 1935 Todd ..              D06F 95 /006              2009 /0223405       A1*     9 /2009     Tippmann ............. A63H 33/ 18
                                                        24 / 30 .5 R                                                                                        102/513
          2,460 , 963 A * 2/1949 Young .............. B65D 77 / 10
                                                                24 / 30 .5 R   * cited by examiner
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 43 of 49 Page ID
                                  #:616

   U . S . Patent                                  Dec. 5 , 2017                                                    Sheet 1 of 2                                                               US D804,596 S



                                                                                                                .



                                                                                                    ??
                                                                                                            ???
                                                                                                                    **?????
                                                                            :   ????????                                             ::

                                                                                                                     ...        **

                                                                                                            ???
                                                                                                            ?????
                                                                                                             .
                                                                                                ??? ? ? ?             ?? ) ??
                                                                            ??                     ?
                                                                                                            .

                                                                                                    ?




                                                                ? ? ? ????
                                                                      ?
                                                                    ???.
                                                                                ?
                                                                                    :
                                                                                        *
                                                                                            *
                                                                                                 ?"?                    ?????



                                              1 .2                                                                                                                                6. 3


                                   ????
                         ? ? ? ? ? ? ?? ? ?
                                   ?
                                          ??             ??
                                                                                                                                                    ? ? ? ? 3 . ??
                                                                                                                                                    ??
                                                                                                                                                    .                                 .? ? ?
                                                                                                                                                                                        :
                                                                                                                                                                                            ??
                                          .
                                          .
                                          .
                                          :
                                          :     ???   ???

                                                                                                                                                    ????? ? ? ?                                  ??::."
                                          "
                                                                                                                                                                                                          ??



        ??   +
                 .


                 +
                     .




             ???????????
                                          .


                                          ,




                                          .


                                          .
                                                ???
                                                ??????
                                                 ????
                                                 ??           . .
                                                                    ?




                                                                    ?
                                                                        ?           ?? ?
                                                                                                                                ???
                                                                                                                                     ???????
                                                                                                                                     ???       .




                                                                                                                                               .



                                                                                                                                               .




                                                                                                                                     ? ? ? ? ? -?
                                                                                                                                                        ??? ? ? ? ? ? ? ? ?   *

                                                                                                                                                                              .
                                                                                                                                                                              .




                                                                                                                                                                                  ?
                                                                                                                                                                                      :? *
                                                                                                                                                                                                          ????




                                                                                                                                                   ????????????????
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 44 of 49 Page ID
                                  #:617

   U . S . Patent          Dec . 5 , 2017                      Sheet 2 of 2                                           US D804 ,596 S




                          FIG . 4                                                              FIG . 5



                                                                                                         3
                                                                                                         :
                                                                                                         .
                                                                                                         Nr


                                    .
                                    .
                                    .

                             '        w                                                  pewne            Wisu
                                                                                                     '



                                                                              hamisha audan              tistih
                                                                                                 .




                    .
                                          who
                                           ,
                                           '
                                           .
                    .                                                           :
                                                                                :
                    "




                                 gratis                 Wiki
                                                                    minimo
                                                                    momento
                                                                     en

                                                                     otrosi                                H




                                                                                                     it arit



                        FIG . 6                                                               FIG . 7



                                                                                                                  .




                                                                                :




                                                   ..
                                               .
                                          ..
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 45 of 49 Page ID
                                  #:618
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 46 of 49 Page ID
                                  #:619                                                    |I LA DATA DI UNUNLI LE MATRA DAUN         USOOD815220S

  (12 ) Nichols
        United States Design Patent ( 10) Patent No.:                                                                                                    US D815 ,220 S
                                                                                                                                                         * * Apr. 10 , 2018
                                                                                                      (45) Date of Patent:
  (54 ) TOY THROWING BALL                                                                                                             446 /267, 398 , 400 , 401, 473, 486 , 487 ,
                                                                                                                                  446 /488, 490 ; 383/30 , 42 , 60 , 61. 1, 61. 4 ,
  (71) Applicant: Lanard Toys Limited ,Kowloon (HK )                                                                                      383 /71 - 77 , 90 , 120 , 901, 902 , 907 ;
                                                                                                                                      150/ 150 , 154, 155 , 158 , 160 , 900 , 901;
  (72 ) Inventor : Blake Christopher Nichols , Tarzana ,                                                                          229 /87. 02 , 87.03 , 87.08, 87 . 14 , 87 .2 , 89,
                    CA (US)                                                                                                             (Continued )
  ( 73 ) Assignee : Lanard Toys Limited , Kowloon (HK )                                          (56 )                              References Cited
  (* * ) Term :              15 Years                                                                                         U .S . PATENT DOCUMENTS
  (21) Appl. No.: 29 /621, 960                                                                                    179 ,236 A            6 / 1876 Walsh
                                                                                                                  656 ,398 A * 8/ 1900 Fairfax ................ B65D 33 / 165
  (22 ) Filed : Oct. 12 , 2017                                                                                                                                              383/ 71
                                                                                                                                          ( Continued )
               Related U .S . Application Data
  (62 ) Division of application No. 29 /554,437 , filed on Feb .                                                       FOREIGN PATENT DOCUMENTS
         11 , 2016 , now Pat. No . Des . 804,596 .                                               GB               2468482 A      9/2010
  (51) LOC ( 11) Cl. ....                                         .......... 21-02               Primary Examiner — Catherine A Tuttle
  (52 ) U .S . CI.                                                                               (74 ) Attorney, Agent, or Firm — Gordon Rees Scully ;
        USPC      . .. . .. . .                     ........ 121/ 714; D21/ 707                  Masukhani, LLP
  (58) Field of Classification Search
        USPC . ..... D21/ 300 , 301, 385 , 386 , 392 , 398 , 405 ,                               (57)                    CLAIM
                     D21 /406 , 439 , 440 , 465 , 466 , 483 , 567 ,                              The ornamental design for a toy throwing ball, as shown and
                                  D21/570 , 572 , 623 , 630 , 658, 659, 662,                     described .
                                  D21 /680 , 684 , 698 , 707 –714 , 719 , 753 ,
                                  D21 /785 , 787, 791, 798 , 800, 811 , 812 ;                                                          DESCRIPTION
                                   D9/702 – 707 , 720 , 600 - 681, 501, 517 ,
                                    D9/519 , 435 , 444; D3/18 , 20 , 22 , 27 ,                   FIG . 1 is a perspective view of a toy throwing ball showing
                             D3/201, 226 , 229, 232 – 234 , 238 , 244 ,                          my new design ;
                         D3 /257 , 258 , 269 , 270 , 271. 1, 271. 9 , 299,                       FIG . 2 is a front elevational view thereof;
                                    D3/300 , 303 ; D30 / 160; D99 /34 ;                          FIG . 3 is a rear elevational view thereof;
                             D32/ 29 . 1 , 36 , 37 , 40 ; D28 / 5 , 6 , 8 , 63 ,                 FIG . 4 is a left side elevational view thereof;
                                 D28 /73 , 75 , 76 , 77 , D27 / 172 , 185 ;                      FIG . 5 is a right side elevational view thereof;
                               D26 /6 , 7 ; D23 /366 – 368; D8 / 1, 499 ,                        FIG . 6 is a top plan view thereof; and ,
                                   D8/ 322 , 374 , 375 , 400 , 402; D22 / 112 ,                  FIG . 7 is a bottom plan view thereof.
                                  D22/115 , 119, 120 , 122; D24 /207 , 208 ,                     The broken lines represent the portions of the toy throwing
                                         D24 / 199 ; D7/624. 2 , 624 .3 , 901;                   ball that form no part of the claimed design . The stippling in
                                   D11 / 121, 125 , 130 , 130 . 1 , 131. 1 , 143 ,               the drawings represents shading and not a surface pattern .
                                      D11/ 144 , 148 , 149 , 153 , 157 , 164 ;
                                  D1/ 102 , 105 ; D6 /610 ; 446 /4 , 5 , 73 – 76 ,                                1 Claim , 2 Drawing Sheets




                                                              .


                                                                     ...
                                                                         .
                                                                                           Smi    .
                                                                                                                  ! en
                                                                                                  .


                                                                        ,



                                                                        .
                                                                        '
                                                                             dityoinmieg          .
                                                                                                  .




                                                                                                              .
                                                                                                                         ..
                                                                                                                              .

                                                                                                                                  V
                                                                                                      .
                                                                                                  .
                                                                                                          1


                                                                                                          ,
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 47 of 49 Page ID
                                  #:620

                                                                   US D815 ,220 S
                                                                       Page 2

  (58 ) Field of Classification Search                                                1,991,827 A * 2/ 1935 Todd ..... ............. D06F24 /9530 ./5006R
        USPC ......           ...... 229/91, 904 .1 ; 428 / 11 , 12 ;                 2,460,963 A * 2/1949 Young                      B65D 77/ 10
                       119 /707 – 711; 473/ 569 – 571, 575 – 577 ,                                                                      24 / 30 . 5 R
                        473 / 578 , 579 , 582, 583 , 587 , 593 –615                   2 ,818,900 A * 1/1958 Forman ................. D06F 95/006
         CPC . ...... A63B 67/002 , A63B 67/08 ; A63B 67 /18 ;                                                                                               383 / 102
                               A63B 65 /00 ; A63B 65 /06 ; A63B                       3,304 ,650 A * 2/1967 Glass ........... ..... A63H 5 /04
                      2069 /0044 ; A63B 69 /004 ; A63B 69 /0079;                                                                                          446 /405
                               A63B 69/ 20 ; A63B 69/ 201; A63B                       3,353,662 A * 11/1967 Pickin ...                                 B65D 33/30
                                                                                                                                                            206 /390
                           69 /203; A63B 69 /205 ; A63B 609/24 ;                      3 ,874 ,034 A * 4 /1975 Clayton . ........... B65D 63/1027
                              A63B 69 /34 ; A63B 69 / 3688 ; A63B                                                                                          24 /30. 5 P
                     43 /00 , A63B 43/002; A63B 43/007 ; A63B                         D296 , 870 S        7 /1988 Myers
                            2043 /001; A63F 9 /02 , A63F 9 /0247 ;                    D301,595 S          6 /1989 Murray
                      A63F 9 /0278 ; A63F 9 /0282 ; A63H 33 / 18 ;                    4 ,932,329 A *      6 / 1990 Logie ..........                     F42B 12 / 50
                         A63H 33 /30 ; A63H 37 /00 ; A63H 5 /04;                                                                                             102 /482
                             A01G 13 /0237 ; B65D 63 / 10 ; B65D                      D315 ,368 S * 3/ 1991 Wakui                                          D21 /710
                                                                                      5 ,222 , 802 A      6 / 1993 Beck
                             33 /06 ; B65D 33/ 16 ; B65D 33/ 1616 ;                   5 ,535 ,543 A        7 / 1996 Alexander
                           B65D 33 / 1633 ; B65D 33/ 1658 ; B65D                      5 ,630 , 763 A *    5 / 1997 Li- Tsan .............. A63B 69/3655
                      33 / 18; B65D 33 /20 ; B65D 33/ 165; B65D                                                                                  40 /327
                      85 /34 ; B65D 85 /345 ; B65D 85 / 52 ; B65D                     5 ,890 , 343 A *    4 / 1999 Weder                      A016 5 /04
                                                                                                                                                              53 /399
                                                                       85 /60         6 ,196 ,543 B1      3 /2001 Cornett
          See application file for complete search history.                           D441, 278 S         5 /2001 Remar
                                                                                      D448 ,927 S        10/2001 Vazquez
  (56 )                  References Cited                                             D473 ,374 S         4 / 2003 Vazquez
                                                                                      D482, 197 S        11/2003 Vazquez
                  U .S . PATENT DOCUMENTS                                             D515 ,937 S         2 / 2006 Bowling
                                                                                      7 ,234 ,703 B1 * 6 /2007 Kusz         .. . .   .............    A63B 67/007
         663,634 A * 12 / 1900 Mitzel .................. F16K 26415 //202
                                                                      154
                                                                                                                                                          273/ 440
                                                                                      D547 ,059 S         7 / 2007 Keller
        1,087,955 A * 2/1914 Knothe ................ B65D 85/ 18                      D580 , 205 S       11/ 2008 Callahan
                                                                    206 /278          D600, 864   S *     9 / 2009   Lapin                                  D30 / 160
        1,096,537 A * 5/1914 Humphreys .......... B65D 33 /20                         D620, 253   S       7 /2010    Baker
                                                                        2 /251        D656 ,281   S       3 / 2012   Morton
        1,164 ,450 A * 12/ 1915 Bates ............      B65D 63/ 12                   D678 ,815   S *     3 /2013    Hernandez .               .......... D11 / 121
                                                              24 / 27                 8, 697,164 B2       4 /2014 Foley et al.
        1,535,732 A * 4 / 1925 Malm .................. B65D 33 / 165                   D712 ,485 S *      9 / 2014 Fernandez                         . .. . .. . D21385
                                                             383/71                2007/0031071 A1 *      2 /2007 Perrette ....                        A45C 3 /001
        1,811,414 A   *
                        6 / 1931 Gammeter ........... A63B 39 /025                                                                                            383 / 42
                                                                   206 /315 . 9    2009/0223405 A1 * 9/2009 Tippmann ............. A63H 33 / 18
        1, 898 ,817 A *     2/ 1933 Dole .......................· A63H 5 /00                                                                                 102 /513
                                                                     473 /571
        1, 964, 887 A * 7 / 1934 Lovett, Jr. ............. B65D 85 /52
                                                                     206 /423     * cited by examiner
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 48 of 49 Page ID
                                  #:621

          atent                                          Apr 10 , 2018                                                           Sheet 1 of 2                                                                     US D815, 220 S



                                                                                                            FI6 . 1
                                                                                                                                                                  ?? ??
                                                                                                                                                         ?? ???
                                                                                                                                                 :::
                                                                                                                             .

                                                                                                   .
                                                                                                            .
                                                                                                                                 ????:
                                                                                                                                   .
                                                                                                                                   "
                                                                                                                                   .
                                                                                                                                   .
                                                                                                                                   *

                                                                                                            ??

                                                                                                                                   "


                                                                                                                ?? ????? ?
                                                                                               ?

                                                                                               ?




                                                                       ??
                                                                                               .

                                                                                               .


                                                                                                                                                     ?
                                                                                                   ?
                                                                                                    ?
                                                                                          .                                            ? ??? ?


                                                                                                            ?????????                  ????


              FTE .                                                                                                                                                                               FI6 . 3
                                                                                                            ??? . ?????                   ???
                                                                                                        ???
                                                                                                        ?
                                                                                                                                        ????
                                                                                                                                        ??
                                                                                                                                                ?
                                                                                                                                                ????
                                                                                                        ??
                                                                                                        ??          ???                          *
                                                                                                                                                                                   ?    . ? ?? ?
                                                                                                       ??          .                              ????
                                                                  ???? ? ??? ????? ? ????                         .
                                                                                                                                        ??
                                                                                                                                        ??

                                                                                                                                                       ?           ?????????????
                                                                     ???                                                                                   ?? ??? ???                    ?? ???
                                                                           ?????????                                                                                 * ??? ????? ??.                   ????????
                                                                                   *   ?? ??       "                                                   ?? ? ???? ? ???


                                                 ?-? ?
                   ??
                               ? ? ? ? ????
                        ????????
                                   :
                                             ? ? ???? ? ? ? ? ?
                                                             ?????
                                                             ?
                                                                                                                                                                                                                  ???????
                                   . . . .
                                                              ?
                                                                     ??
                                                                       *

                                                                                                                                                                     .
                                                                                                                                                                      .
                                                                                                                                                                               '
                                                                                                                                                                               •
                                                                                                                                                                               ,
                                                                                                                                                                                                          ???
                                                                                                                                                                           .


                                                                                                                                                           ????
                                                                                                                                                            ????
                                                                                                                                                            ?????                                                        |
                                                                                                                                                                               .



                                                                                                                                                                               .                                    ??
                                                                                                                                                                               .


          :
              ?                                                                         ??                                                                                     .


                  ???

        ?????                              . .
                                                         ??????
                                                         ??
                                                         ????
                                                                                                                                                           ???????? ????                           "
                                                                                                                                                                                                         . "


                                             "
                                                                                                                                                                          ??                      ?
                                       .                 .
                        ????                                                                                                                                                                       ?

                          ???????????????????                                                                                                                                          ????????????????????
Case 2:19-cv-04350-RSWL-AFM Document 51-3 Filed 07/22/20 Page 49 of 49 Page ID
                                  #:622

             atent                            Apr. 10, 2018                         Sheet 2 of 2                                         US D815 , 220 S




                      FIG . 4                                                                                    FIG . 5
                                mundo
                                Lisa    *
                                        -

                                        *




                                                                                                                Wanitatuwi




                      WWW *                                                                                 w
                        wimmwww
                                                                                                                                  .
                                                                                                                                      .
                                                                                                                                       .

                                              whit.
                                                  ening                                     h




?
                                                                                                                                                .
                 7
                                                                                                                                                    .
                                1

                              .
                                                                                                                                                        .
                                                                                                                                                            .




                                                              .
                                                                            .


                                                                            .
                                                                            .
                                                                                                    is
                                                                                                    it
                                                                                                    berat
                                                                                                                               w govin
                                                                                                                             thing
                                                                                                                              ang
                                                                                                                              tanging
                                                                                                                                het




        .
        ii
             1
                     FIG . 6



                         mintaushin
                                        mit
                                                          .       .
                                                                      the       .
                                                                                    0
                                                                                    :
                                                                                    02          -
                                                                                                                FIG . 7


                                                                                                                              i


                                                                                                                              .
                                                                                                                                           ..




                     ancient time
